Citation Nr: 0613697	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for avascular necrosis of 
the left hip, to include as secondary to treatment for 
service-connected retinal vasculitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from October 1072 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
denied service connection for avascular necrosis of the left 
hip.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  

REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for low back 
injury.  Thus, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

The veteran's service medical records (SMRs) reflect that he 
was diagnosed with retinal vasculitis and prescribed steroids 
for treatment beginning in December 1997.  The veteran 
contends that service connection is warranted as secondary to 
service-connected retinal vasculitis, on the basis that 
steroid use is known to cause avascular necrosis.  

The veteran has submitted three written statements from 
private physicians in support of his claim.  A June 2003 
medical certificate from J.M.R.C., MD, states that the 
veteran's avascular necrosis of the left hip is most likely 
steroid induced.  In rendering this opinion, Dr. JMRC noted 
the veteran had no previous history of trauma to the hip area 
but had a history of retinal vasculitis treated with 
steroids.  A September 2003 medical certificate from I.I.G., 
MD, states that long-term steroid use can cause avascular 
necrosis.  Likewise, a June 2004 medical certificate from 
M.B.G. MD, notes the veteran was treated for retinal 
vasculitis with Prednisone (a steroid) for one year, and 
states the veteran's avascular necrosis is steroid induced.  

Although the veteran has submitted potential evidence 
providing a nexus between his currently manifested avascular 
necrosis of the left hip and treatment for service-connected 
retinal vasculitis, the Board notes there is no indication 
that any of the private physicians reviewed the veteran's 
service medical records prior to rendering their opinions.

The Board also notes the veteran has not been afforded a VA 
examination in conjunction with this claim.  Accordingly, the 
Board concludes that, based upon the medical opinions of 
record and the fact that the SMRs reflect that he was 
prescribed steroids during service as treatment for retinal 
vasculitis, the veteran should be afforded a VA examination 
in order to determine whether the veteran's avascular 
necrosis of the left hip is related to service-connected 
retinal vasculitis.  See 38 C.F.R. § 3.159(c)(4) (2005); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a 
medical examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the claim).

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655 (2005).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded a VA 
examination to determine whether there is a causal 
nexus between his currently manifested avascular 
necrosis of the left hip and his service-connected 
retinal vasculitis.  All indicated tests and 
studies should be conducted and all findings 
described in detail.  The claims file must be made 
available to the examiner for review, and the 
examination report should reflect that such review 
is accomplished.

a.	A diagnosis of any currently manifested 
left hip disability should be made, and 
the examiner should render an opinion as 
to whether the condition is 
etiologically related to the veteran's 
service-connected retinal vasculitis.  
All indicated special studies or tests, 
including X-ray films, if necessary, are 
to be done.

b.	The examiner should be requested to 
offer an opinion as to whether it is 
more likely than not (i.e., to a degree 
of probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or less than 
likely (i.e., a probability of less than 
50 percent) that any current left hip 
disability is related to the veteran's 
service-connected retinal vasculitis, 
specifically, the treatment thereof with 
steroid medications.  

c.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

d.	If it cannot be determined that the 
veteran has a current left hip 
disability that is related to service-
connected retinal vasculitis, on a 
medical or scientific basis without 
invoking processes relating to guesswork 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


